Citation Nr: 0620362	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  96-12 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as recurrent major depression. 

2.  Entitlement to service connection for degenerative disc 
and/or joint disease of the lumbosacral spine, claimed as 
secondary to service-connected tendinitis of the right ankle. 

3.  Entitlement to an evaluation in excess of 20 percent for 
tendinitis of the right ankle. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the Army National 
Guard of New Jersey from August 1975 to November 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of multiple decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Based on correspondence from the veteran's accredited 
representative dated in March and May 2005, it is clear that 
the veteran wishes to pursue only the issues of service 
connection for an acquired psychiatric disorder and 
degenerative joint and/or disc disease of the lumbosacral 
spine, as well as an increased evaluation for service-
connected tendinitis of the right ankle, and a total 
disability rating based upon individual unemployability.  
Accordingly, the Board will confine its review solely to 
those issues.

Finally, based on testimony provided at the time of a May 
2000 hearing, it would appear that the veteran, in the 
alternative, wishes to pursue the issue of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for degenerative disc and/or 
joint disease of the lumbosacral spine, claimed to be the 
result of electromyography in June 1995.  Inasmuch as that 
issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, 
however, being referred to the RO for clarification, and, if 
necessary, appropriate action.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder, including major 
depression, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.  

2.  Degenerative disc and/or joint disease of the lumbosacral 
spine is not shown to have been present in service, or for 
many years thereafter, nor is it in any way causally related 
to a service-connected disability or disabilities, including 
tendinitis of the right ankle.

3.  The veteran's service-connected tendinitis of the right 
ankle is currently productive of no more than a marked 
limitation of motion of the ankle, with no evidence of 
ankylosis.  

4.  The veteran's service-connected disabilities, consisting 
of tendinitis of the right and left ankles, each evaluated as 
20 percent disabling, and hypertension, evaluated as 
10 percent disabling, when taken in conjunction with her 
education and occupational experience, are insufficient to 
preclude her participation in all forms of substantially 
gainful employment.  



5.  The veteran's case does not present a question of medical 
complexity or controversy.  

CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including recurrent 
major depression, was not incurred in or aggravated by active 
military service, nor may a psychosis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  Degenerative disc and/or joint disease of the lumbosacral 
spine was not incurred in or aggravated by active military 
service, nor may osteoarthritis of the lumbosacral spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Degenerative disc and/or joint disease of the lumbosacral 
spine is not proximately due to, the result of, or aggravated 
by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.310(a) 
(2005).

4.  The criteria for an evaluation in excess of 20 percent 
for tendinitis of the right ankle have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2005).

5.  The veteran's service-connected disabilities do not 
render her individually unemployable.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).

6.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9th, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in correspondence of July 2001, July 2002, and 
January 2005, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claims for service connection, an increased rating, and a 
total disability rating based upon individual 
unemployability, as well as what information and evidence 
should be submitted by her, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in her possession 
pertaining to her claims.  Following the last notice, her 
claim was readjudicated by a March 2005 Supplemental 
Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA and private treatment 
records and examination reports, and records from the Social 
Security Administration (SSA).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate 
her claims, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that a 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Accordingly, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  her multiple contentions, 
including those raised at a May 2000 hearing; service medical 
records; VA medical records; VA examination reports; private 
medical records; and records from SSA.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service Connection for an Acquired Psychiatric Disorder and 
Degenerative Disc and/or Joint Disease of the Lumbosacral 
Spine.

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, claimed as recurrent major 
depression, as well as for degenerative disc and/or joint 
disease of the lumbosacral spine, claimed as secondary to 
service-connected tendinitis of the right ankle.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service, as well as for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis or 
osteoarthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, there is no indication that, at any time 
during the veteran's period of active military service, she 
suffered from a psychiatric disorder (including major 
depression) or low back pathology.  In point of fact, the 
earliest clinical indication of the presence of either of the 
disabilities at issue is revealed by a Social Security record 
dated in March 1994, almost 17 years following the veteran's 
discharge from service, at which time she listed as a 
disabling condition "anxiety and depression."  A low back 
disorder was first noted no earlier than July 1995, at which 
time the veteran was described as exhibiting S1 
radiculopathy.  

The Board observes that while some outpatient records note 
that her major depression occurred during service, following 
a VA psychiatric examination in March 2003, which examination 
involved an "extensive" review of the veteran's claims 
folder, the examiner was of the opinion that, given the 
absence of any evidence of complaints, treatment, or 
diagnosis of stress, anxiety, depression, or auditory 
hallucinations during the veteran's military service or for 
18 years thereafter, it was "essentially impossible" to make 
a diagnosis of major recurrent depression occurring during 
the veteran's period of active military service.  Under the 
circumstances, the examining psychiatrist was unable to 
corroborate a diagnosis of major-affective disorder or 
depression as having incurred during the veteran's period of 
active military service.  The Board finds this opinion to be 
most probative, in that it involved a complete review of the 
claims file.  Under the circumstances, and in light of the 
aforementioned, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's current 
psychiatric problems are the result of her military service.

With respect to back claim, the Board notes that in a July 
1997 addendum to an August 1996 examination and a November 
1998 examination all by the same examiner, the examiner was 
of the opinion that, while the veteran's ankle problems would 
not cause right S1 radiculopathy, given her long history of 
ankle problems, these problems could cause back pain, 
indicating an aggravation of the veteran's back condition.  

However, based upon a review of the file, it would appear 
that, at the time of the rendering of the opinions, the 
examiner did not, in fact, have access to the veteran's 
claims folder.  Moreover, following a subsequent VA 
orthopedic examination in November 1999, which examination 
did involve a review of the veteran's claims folder, as well 
as various other records, the examiner was of the opinion 
that any increased manifestations of a low back disorder were 
not in any way the result of the veteran's service-connected 
bilateral ankle disorder. 

Under the circumstances, the Board must conclude that the 
November 1998 physician's opinion was at best speculative, 
and unsupported by the weight of the evidence of record.  The 
November 1999 opinion, which was rendered following a full 
review of the veteran's medical records and which provided a 
complete rationale, is the more comprehensive and probative 
of the two opinions, and, for that reason, entitled to 
greater weight.  

Under the circumstances, and in light of the aforementioned, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's current low back 
pathology is associated with any incident or incidents of her 
period of active military service.  Nor is it demonstrated 
that the veteran's current low back pathology is in any way 
related to her service-connected right ankle disability.  
Accordingly, service connection for the disabilities at issue 
must be denied. 

In reaching this determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that the opinion of an independent medical 
expert be obtained prior to the rendering of a final decision 
on the veteran's claims.  However, given the nature of the 
evidence above, the Board is of the opinion that the 
veteran's case does not present a question of such complexity 
or controversy as to warrant such an opinion.  See 
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).

The Board has considered the applicability of the benefit of 
the doubt doctrine in reaching the above conclusions.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

Increased Evaluation for Service-Connected 
Tendinitis of the Right Ankle

In addition to the above, the veteran in this case seeks an 
increased evaluation for tendinitis of the right ankle.  In 
that regard, disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)], the regulations do not give past medical reports 
precedence over current findings.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Though a rating specialist 
is directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, at the time of a VA orthopedic 
examination in July 2002, the veteran exhibited a normal 
station and gait.  She was able to walk well on her tiptoes, 
and fairly well on the heels of both feet.  Range of motion 
measurements for the right ankle showed 5 degrees of 
dorsiflexion and 40 degrees of plantar flexion.  Eversion was 
0 degrees and inversion was 25 degrees.  Noted at the time of 
examination was that the veteran reported some discomfort at 
the end range of all motions.  However, there was no evidence 
of any warmth, redness, or swelling of the veteran's right 
ankle.  While at the time of examination, there was some 
evidence of tenderness anteromedially and anterolaterally of 
the right ankle, there was no evidence of tenderness over any 
of the tendons.

The 20 percent evaluation currently in effect contemplates 
the presence of a marked limitation of motion of the 
veteran's right ankle, and is the maximum evaluation 
assignable for limitation of motion.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain). 

In order to warrant an increased evaluation, there would need 
to be demonstrated the presence of ankylosis (frozen joint) 
in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, or, in the 
alternative, in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270, 5271 (2005).  

As is clear from the above, there is no indication that, at 
present, the veteran suffers from ankylosis of her right 
ankle.  In point of fact, as of the time of VA outpatient 
treatment in May 2004, there was present only some discomfort 
on right ankle palpation, with no evidence of swelling or 
erythema.  Color of the veteran's right ankle was described 
as "good," as was range of motion.  Absent ankylosis, an 
increased rating is not warranted.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right ankle 
condition presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
case, the veteran is unemployed due to multiple conditions, 
and there is no evidence that her right ankle condition, in 
and of itself, interferes markedly with employment, or 
results in frequent periods of hospitalization.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Entitlement to a Total Disability Rating 
Based Upon Individual Unemployability

Turning to the issue of a total disability rating based upon 
individual unemployability, the Board notes that such ratings 
may be assigned where the schedular rating is less than total 
when it is found that the service-connected disability or 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2005).  

In the present case, a review of the record discloses that 
the veteran has completed high school, and, apparently, one 
year of college.  Reportedly, the veteran has had 
occupational experience as a slot machine attendant and bus 
driver, and last worked in February 1995.  The veteran's 
service-connected disabilities consist of tendinitis of the 
right ankle, evaluated as 20 percent disabling; tendinitis of 
the left ankle, 
evaluated as 20 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  The combined evaluation 
currently in effect for the veteran's various service-
connected disabilities is 50 percent.  

With regard to the above, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent and there is sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16 (2005).  

In the case at hand, it is clear that the veteran does not 
meet the schedular requirements for the award of a total 
disability rating based upon individual unemployability.  
Nonetheless, the veteran may be awarded that benefit where it 
is demonstrated that her service-connected disabilities, when 
taken in conjunction with her education and occupational 
experience, are sufficient to preclude her participation in 
all forms of substantially gainful employment.  38 C.F.R. 
§ 4.16(b) (2005).  

In that regard, at the time of a VA medical examination in 
July 2002, the veteran gave a history of high blood pressure, 
depression, anxiety, and low back pain.  According to the 
veteran, control of her blood pressure remained "good" as 
long as she stayed calm.  Reportedly, the veteran was 
disabled "because of her high blood pressure, stress, and low 
back pain," and not solely due to service-connected 
disability.

The Board acknowledges that, in correspondence of May 1994, 
the veteran's private physician wrote that, due to the 
"persistence" of the veteran's hypertension, she was 
"permanently disabled" from returning to her present 
employment (as a slot machine attendant).  However, there is 
no indication that, at the time of that statement, the 
veteran was precluded from all other (including sedentary) 
forms of employment.  In this regard, it was noted that her 
job as a slot machine attendant required heavy lifting.  
Significantly, as of the time of a rating decision in August 
2003, the veteran's blood pressure had improved to the point 
that her previous 20 percent evaluation was reduced to 
10 percent.  

Moreover, the overwhelming weight of the evidence, including 
SSA records, is to the effect that, to the extent that the 
veteran is, in fact, "unemployable," that unemployability is 
the result of a combination of service-connected and 
nonservice-connected disabilities, to include a low back 
condition, bilateral knee condition and obesity, and not due 
solely to the veteran's service-connected tendinitis of the 
ankles and hypertension.  

Under the circumstances, and following a full review of the 
pertinent evidence of record, the Board is of the opinion 
that the veteran's service-connected disabilities, when taken 
in conjunction with her education and occupational 
experience, and without regard to nonservice-connected 
conditions, are insufficient to preclude her from obtaining 
or retaining gainful employment.  Accordingly, the veteran's 
claim for a total disability rating based on individual 
unemployability must be denied.


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as recurrent major depression, is denied.

Service connection for degenerative disc and/or joint disease 
of the lumbosacral spine, claimed as secondary to service-
connected tendinitis of the right ankle, is denied.

An evaluation in excess of 20 percent for tendinitis of the 
right ankle is denied.

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


